Title: To John Adams from United States House of Representatives, 23 December 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					December 23, 1790
				
				I am directed to acquaint the Senate, that the House of Representatives has received a report from the Secretary of State, respecting coins, weights, and measures; and also a report from the Secretary of the Treasury, containing a plan for a national bank; and to bring the said reports to the Senate.
				
					
				
				
			